Petition for Writ of Mandamus Denied and Memorandum Opinion filed
August 13, 2015.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-15-00649-CV



                IN RE DANG’S ENTERPRISES, INC., Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              56th District Court
                            Galveston County, Texas
                       Trial Court Cause No. 15-CV-0152

                         MEMORANDUM OPINION

      On August 3, 2015, relator, Dang’s Enterprises, Inc., filed a petition for writ
of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see
also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Lonnie Cox, presiding judge of the 56th District Court of Galveston
County, to set aside his May 14, 2015 order granting the motion to dismiss
relator’s claims against real party in interest, Philip H. Roberts, pursuant to Rule
91a of the Texas Rules of Civil Procedure.1

      Relator has not shown that it is entitled to mandamus relief. Accordingly,
we deny relator’s petition for writ of mandamus.


                                                   PER CURIAM

Panel consists of Justices Jamison, McCally, and Wise.




      1
          Tex. R. Civ. P. 91a.
                                         2